ACCEPTED
                                                                                                          01-12-00264-CV
                                                                                                FIRST COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                     3/16/2015 5:03:24 PM
                                                                                                      CHRISTOPHER PRINE
                                                                                                                   CLERK




                                                                                        FILED
                                                                               direct dial:    IN547-2017
                                                                                            (713)
                                                                              1st  COURT
                                                                                direct       OF APPEALS
                                                                                       fax: (713) 236-5538
                                                                                   HOUSTON, TEXAS
                                                                 e-mail:lynne.liberato@haynesboone.com
                                                                              3/16/2015 5:03:2451840.2
                                                                                                    PM
                                                                              CHRISTOPHER A. PRINE
                                                                                         Clerk
March 16, 2015

VIA E-FILING

Mr. Christopher Prine, Clerk
FIRST COURT OF APPEALS
301 Fannin
Houston, Texas 77002-2066

Re:    No. 01-12-00264-CV; ETC Marketing, Inc. v. Harris County Appraisal District; In the
       Court of Appeals for the First District of Texas at Houston

Dear Mr. Prine:

On February 12, 2015, appellant, ETC Marketing, Inc. filed a motion for en banc reconsideration.
In response to the court’s request, appellee Harris County Appraisal District filed their response
on March 12, 2015.

Please inform the authoring justice, Justice Michael Massengale, that appellant is preparing a reply
to appellee’s response and will file the reply by March 18. Counsel recognizes that there is no due
date for a reply but wanted to inform the court that a reply will be filed in case the court believes
a reply might be helpful.

As always, thank you for your courtesy and assistance.

Sincerely,

/s/ Lynne Liberato

Lynne Liberato
Counsel for Appellant
ETC Marketing, Inc.




                                                                                         Haynes and Boone, LLP
                                                                                       Attorneys and Counselors
                                                                                       1221 McKinney, Suite 2100
                                                                                           Houston, Texas 77010
                                                                                            Phone: 713.547.2000
                                                                                               Fax: 713.547.2600
Mr. Christopher Prine, Clerk
March 16, 2015
Page 2


c:     Via E-Service
       Mario L. Dell’Osso
       Eric C. Farrar
       OLSON & OLSON, L.L.P.
       Wortham Tower, Suite 600
       2727 Allen Parkway
       Houston, Texas 77019
       mdellosso@olsonllp.com
       efarrar@olsonllp.com




15069709.1